       Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 1 of 7 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                         )
 Midwest Operating Engineers Welfare Fund;
                                                         )
 Midwest Operating Engineers Pension Trust Fund;
                                                         )
 Operating Engineers Local 150 Apprenticeship
                                                         )
 Fund; Local 150 IUOE Vacation Savings Plan;
                                                         )
 Midwest     Operating    Engineers   Retirement
                                                         )   CIVIL ACTION
 Enhancement Fund; International Union of
                                                         )
 Operating Engineers, Local 150, AFL-CIO, and
                                                         )
 Construction Industry Research and Service Trust
                                                         )   NO.
 Fund;
                                                         )
                                                         )
                               Plaintiffs,               )
                                                         )
                v.                                       )
                                                         )
                                                         )
 K-Com Transport Services, Inc. d/b/a K-Com
                                                         )
 Environmental;
                                                         )
                           Defendant.                    )

                                             COMPLAINT

        Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund (collectively

“the Funds”); Construction Industry Research and Service Trust Fund (“CRF”); and International

Union of Operating Engineers, Local 150, AFL-CIO (“Local 150” or “the Union”) bring this action

to collect delinquent fringe benefit contributions and administrative dues from Defendant K-Com

Transport Services, Inc. d/b/a K-Com Environmental (“the Employer” or “K-Com”). In support,

Plaintiffs state as follows:
      Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 2 of 7 PageID #:2



                 COUNT I - SUIT FOR DELINQUENT CONTRIBUTIONS

                                 Facts Common to All Counts

       1.      The Union is an employee organization under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).

       2.      Defendant K-Com is an “Employer” within the meaning of ERISA, 29 U.S.C.

§ 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is a

corporation engaged in the construction industry with its principal office in Fort Wayne, Indiana.

       3.      K-Com identified Michelle Rousseff-Kemp as President (attached as Exhibit A).

       4.      On May 12, 2016, K-Com, through Michelle Rousseff-Kemp, signed a

Memorandum of Agreement (attached as Exhibit B) with the Union that adopted the terms of a

collective bargaining agreement known as the Illinois Heavy, Highway & Underground

Agreement Districts 1-2-3 entered into by the Union and the Contractors Association of Will &

Grundy Counties (relevant excerpts attached as Exhibit C).

       5.      The collective bargaining agreement (“CBA”) and the Agreements and

Declarations of Trust incorporated therein require K-Com to make fringe benefit contributions to

the Funds. The Funds are “employee welfare benefit plans” and/or “plans” within the meaning of

ERISA, 29 U.S.C. § 1132(e)(2).

       6.      The CBAs and Trust Agreements specifically require K-Com to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBAs;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;
                                                2
       Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 3 of 7 PageID #:3




       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in pursuit of an audit where a delinquency in the
               reporting or submission of contributions is identified;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       7.      The CBA also requires K-Com to make contributions to CRF. CRF is a labor

management cooperative committee as that term is defined under Section 302(c)(9) of the LMRA,

29 U.S.C. § 186 (c)(9). The CBA places the same obligations on K-Com with respect to CRF as

it does the Funds.

       8.      The CBA further requires K-Com to deduct administrative dues from employees’

wages and remit those dues to the Union on a monthly basis utilizing a form remittance report.

Where K-Com does not do so, the Union is entitled to liquidated damages, attorneys’ fees and any

other cost of collection.

       9.      K-Com has become delinquent in the submission of its reports and contributions

due the Funds and CRF, and reports and dues to the Union. As a result of this delinquency, it owes

the Funds and CRF contributions, liquidated damages, and interest, and dues and liquidated

damages to the Union.

                                     Jurisdiction and Venue

       10.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §§ 1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       11.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois.
                                                 3
      Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 4 of 7 PageID #:4



                                    Allegations of Violations

       12.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       13.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine whether

additional sums are due to the Funds. Alternatively, the Funds may seek an audit to establish

whether such sums are due, and/or estimate the amounts due.

       14.     K-Com has violated ERISA and breached the CBA and the Trust Agreements

because it has failed to timely submit its reports and contributions to the Funds and refused to pay

liquidated damages and interest that has accrued.

       15.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by K-Com, there is a total of $32,355.63 known to be due

the Funds from K-Com, before the assessment of fees and costs, and subject to the possibility that

additional contributions, liquidated damages, and interest will become due while this lawsuit is

pending.

       WHEREFORE, the Funds respectfully request that the Court:

       A.      Enter judgment in favor of the Funds and against K-Com for all unpaid
               contributions as identified in K-Com’s contribution reports;

       B.      Enjoin K-Com to perform specifically its obligations to the Funds,
               including submission of the required reports and contributions due thereon
               to the Funds in a timely fashion as required by the plans and by ERISA;


                                                 4
       Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 5 of 7 PageID #:5



        C.      Enjoin K-Com at the Funds’ option to submit to an audit of its payroll books
                and records in order to determine whether K-Com owes additional sums to
                the Funds, and pay the costs of such an audit; or alternatively at the Funds’
                option require K-Com to pay any contributions reasonably estimated to be
                due by the Funds for the period when K-Com failed and refused to timely
                submit contribution reports;

        D.      Enter judgment against K-Com and in favor of the Funds for liquidated
                damages, interest, attorneys’ fees and costs associated with all delinquent
                contributions;

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at K-Com’s cost.

                 COUNT II.       SUIT TO COLLECT CRF CONTRIBUTIONS

        1-7.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 7 of

Count I as if fully stated herein.

                                     Jurisdiction and Venue

        8.      This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331.

        9.      Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court.

                                     Allegations of Violations

        10.     K-Com has not submitted all of its contribution reports to CRF. K-Com has failed

to make timely payment of all contributions acknowledged to be due according to K-Com’s own

contribution reports and the collective bargaining agreement, and K-Com has failed to pay interest

and liquidated damages required by the CBA. Accordingly, K-Com is in breach of its obligations

to the CRF under the CBA.

        11.     That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by K-Com, there is a total of $1,368.88 known to be due to

                                                  5
       Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 6 of 7 PageID #:6



CRF from K-Com subject to the possibility that additional contributions and liquidated damages

will become due while this lawsuit is pending.

        WHEREFORE, CRF respectfully requests that the Court:

        A.      Order K-Com to submit all delinquent monthly contribution reports;

        B.      Enter judgment in favor of CRF and against K-Com for all unpaid
                contributions, liquidated damages, interest, CRF’s reasonable attorneys’
                fees and costs, including any amounts estimated to be due in view of K-
                Com’s failure to submit all contribution reports required by the CBAs;

        C.      Enjoin K-Com to perform specifically its obligations to CRF including
                timely submission of reports and contributions as required by the plans and
                the CBAs;

        D.      Award CRF such further relief as may be deemed just and equitable by the
                Court, all at K-Com’s cost.

                       COUNT III. SUIT TO COLLECT UNION DUES

        1-8.    The Union re-alleges and incorporates herein by reference paragraphs 1 through 8

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        9.      This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185.

        10.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court has

jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                        Allegations of Violations

        11.     K-Com has not submitted all of its administrative dues reports to the Union. K-

Com has failed to make timely payment of all dues acknowledged to be due according to K-Com’s

own reports and the collective bargaining agreement. K-Com is required to pay liquidated damages

by the CBAs. Accordingly, K-Com is in breach of its obligations to the Union under the CBAs.

                                                   6
      Case: 1:18-cv-07532 Document #: 1 Filed: 11/14/18 Page 7 of 7 PageID #:7



       12.      That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by K-Com, there is a total of $2,207.56 known

to be due to the Union from K-Com before the assessment of fees and costs subject to the

possibility that additional contributions and liquidated damages will become due while this lawsuit

is pending.

       WHEREFORE, the Union respectfully requests that the Court:

       A.       Order K-Com to submit all delinquent monthly dues reports;

       B.       Enter judgment in favor of the Union and against K-Com for all unpaid
                dues, liquidated damages, the Unions reasonable attorneys’ fees and costs,
                including any amounts estimated to be due because K-Com failed to submit
                all dues reports required by the CBAs;

       C.       Enjoin K-Com to perform specifically its obligations to the Union including
                timely submission of reports and contributions as required by the plans and
                the CBAs;

       D.       Award the Union such further relief as may be deemed just and equitable
                by the Court, all at K-Com’s cost.


 Dated:       November 14, 2018                      Respectfully submitted,



                                                     s/ Brad H. Russell
                                                     One of the Attorneys for the Plaintiffs


Attorneys for IUOE, Local 150:                   Attorney for the Funds and CRF:

Dale D. Pierson (dpierson@local150.org)          Brad H. Russell (brussell@local150.org)
Brad H. Russell (brussell@local150.org)          Institute for Worker Welfare, P.C.
Local 150 Legal Dept.                            6141 Joliet Road
6140 Joliet Road                                 Countryside, IL 60525
Countryside, IL 60525                            Ph: 708/579-6669
Ph. 708/579-6663                                 Fx: 708/588-1647
Fx. 708/588-1647




                                                 7
